[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                  FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                            MARCH 14, 2006
                              No. 05-11555                 THOMAS K. KAHN
                          Non-Argument Calendar                CLERK
                        ________________________

                 D. C. Docket No. 04-00243-CR-T-17-MSS

UNITED STATES OF AMERICA,


                                                    Plaintiff-Appellee,

                                   versus

NELSON REINA HURTADO,

                                                    Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                            (March 14, 2006)

Before ANDERSON, BIRCH and HULL, Circuit Judges.

PER CURIAM:

     Nelson Reina Hurtado appeals his 135-month concurrent sentences imposed
after pleading guilty to (1) aiding and abetting in the possession with intent to

distribute five kilograms or more of cocaine while on board a vessel, in violation of

46 App. U.S.C. § 1903(a)&(g) and 21 U.S.C. § 960(b)(1)(B)(ii), and (2)

conspiracy to possess with intent to distribute five kilograms or more of cocaine

while on board a vessel, in violation of 46 App. U.S.C. § 1903(a), (g), & (j) and 21

U.S.C. § 960(b)(1)(B)(ii). After review, we affirm.

                                 I. BACKGROUND

      In May 2004, United States Coast Guard personnel observed a Colombian

fishing vessel, the Estrella del Sur, refuel a small “go-fast” boat and provide its

crew with food in the Pacific Ocean off Costa Rica. Upon detecting the Coast

Guard’s presence, both vessels fled, and the Coast Guard personnel observed the

crew of the go-fast boat dropping approximately thirty bales of cocaine into the

ocean. The Coast Guard recovered one of those bales, which contained 20

kilograms of cocaine. The Coast Guard also pursued the Estrella del Sur and

eventually arrested its crew, which included Hurtado. The Costa Rican authorities

took the go-fast boat’s crew into custody. The Coast Guard and the government

estimated that the go-fast boat was transporting at least 600 kilograms of cocaine.

      Hurtado pled guilty to both counts. The presentence investigation report

(“PSI”) assessed a base offense level of 38 under U.S.S.G. § 2D1.1(c)(1) based on



                                           2
the amount of drugs (600 kilograms of cocaine) that Hurtado aided and abetted in

the possession and conspired to distribute. The PSI recommended a two-level

reduction under U.S.S.G. § 2D1.1(b)(7), because Hurtado met the safety-valve

criteria set forth in U.S.S.G. § 5C1.2, and a three-level reduction for acceptance of

responsibility. Thus, with a total offense level of 33 and a criminal history

category of I, the PSI recommended a guidelines range of 135 to 168 months.

       At sentencing, Hurtado requested a mitigating-role reduction under U.S.S.G.

§ 3B1.2. The district court denied the request, noting that without the refueller

boat, the go-fast boat would have been unable to carry cocaine and would have

been “dead in the water just waiting.” Noting evidence that the refueling boat was

scheduled to meet a second go-fast boat, the court reasoned that the requirement

that the refueling boat be “where it is, prepared to do what it has to do, and has a

crew available to implement the refueling for more than one go-fast boat that is

carrying the merchandise, . . . . is all a critical part of getting the drugs from their

source to the ultimate recipient to be sold to the users in the United States.” The

district court then sentenced Hurtado to 135 months’ imprisonment. This appeal

followed.

                                   II. DISCUSSION

       On appeal, Hurtado argues that the district court erred in not granting him a



                                             3
mitigating-role reduction.1 We review for clear error a district court’s

determination of a defendant’s qualification for a role reduction. United States v.

De Varon, 175 F.3d 930, 937 (11 th Cir. 1999) (en banc). The defendant has the

burden of establishing his role in the offense by a preponderance of the evidence.

Id. at 939. Two principles guide a district court’s consideration: (1) the court must

compare the defendant’s role in the offense with the relevant conduct attributed to

him in calculating his base offense level; and (2) the court may compare the

defendant’s conduct to that of other participants involved in the offense. Id. at

940-45. When the relevant conduct attributed to a defendant is identical to his

actual conduct, he cannot prove that he is entitled to a minor-role adjustment

simply by pointing to some broader scheme for which he was not held accountable.

Id. at 941. In addition, “[t]he fact that a defendant’s role may be less than that of

other participants engaged in the relevant conduct may not be dispositive of role in

the offense, since it is possible that none are minor or minimal participants.” Id. at

944.

       The district court did not clearly err in refusing to grant Hurtado a role


       1
         Although Hurtado mentions in passing that his sentence is unreasonable, he has failed to
clearly raise this issue in his brief, and we do not address it. See United States v. Rodriguez, 279
F.3d 947, 951 n.3 (11th Cir. 2002); see also Rowe v. Schreiber, 139 F.3d 1381, 1382 n.1. (11th Cir.
1998).



                                                 4
reduction. With respect to the first prong of De Varon, the district court held

Hurtado accountable for only the 600 kilograms of cocaine on the go-fast boat,

which he admitted to conspiring to possess with intent to distribute. Therefore,

Hurtado’s actual and relevant conduct were the same. In addition, as the district

court correctly pointed out, the crew of the Estrella de Sur played a vital role in the

conspiracy, i.e., without fuel and food supplies the go-fast vessel would have been

unable to deliver the drugs to their destination.

      With respect to the second prong of De Varon, the evidence regarding

Hurtado’s culpability indicates that he was at least as culpable as his codefendants.

Hurtado argues that there were other individuals involved who got paid more

money than he did for their participation in the conspiracy. He also claims that he

was only a cook for the Estrella del Sur’s crew. However, there is no evidence in

the record supporting either assertion. Furthermore, even if Hurtado were the

boat’s cook, he has provided no evidence showing that his responsibilities aboard

the vessel were less important to the enterprise than those of any of the other crew

members of the refueling boat or the go-fast boat.

      Therefore, we affirm Hurtado’s concurrent 135-month sentences.

      AFFIRMED.




                                           5